tcmemo_1998_295 united_states tax_court shedco inc petitioner v commissioner of internal revenue respondent docket no 17268-95r filed august john f daniels iii and neil h hiller for petitioner ann w durning and j robert cuatto for respondent memorandum findings_of_fact and opinion parr judge this case is before the court upon a petition for declaratory_judgment under sec_7476 and rule all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated the issue to be decided is whether petitioner's defined_benefit_plan and trust qualify under sec_401 and sec_501 for plan_year ended date and for subsequent years findings_of_fact some of the facts have been stipulated and are so found the stipulated facts and accompanying exhibits are incorporated into our findings by this reference background petitioner was incorporated in arizona on date when it filed the petition petitioner's principal_place_of_business was in sedona arizona all of petitioner's stock is and always has been owned by james n shedd mr shedd and jean phelps shedd mrs shedd hereinafter collectively referred to as the shedds mr shedd is and at all relevant time has been vice president and secretary of petitioner mrs shedd is and at all relevant times has been president of petitioner mr shedd mr shedd received a bachelor of arts degree from park college in missouri during during he began a career in banking as a loan officer trainee for first national bank of arizona first national from through mr shedd took courses in banking through night classes offered by the american institute of banking additionally he attended a 2-week course each year during through offered by pacific coast bank school in seattle washington mr shedd served as a loan officer specializing in real_estate financing for first national from until during he left first national to become president of mission mortgage co mission a subsidiary of lusk corp lusk a publicly held home building company with headquarters in tucson arizona mr shedd's responsibilities for mission included obtaining construction and permanent financing for large cooperative housing projects in which lusk was involved sometime later he briefly served as corporate treasurer of lusk he left lusk in date when the company went bankrupt mr shedd then took a position with arizona trust co arizona trust a mortgage company his responsibilities for arizona trust included originating loans to individuals and packaging the loans for resale to investors during spring mr shedd was hired by estes bros construction co estes bros an arizona corporation estes bros built homes in the tucson arizona area mr shedd's primary responsibility for estes bros was to obtain favorable financing at known discount rates so that estes bros could provide favorable financing for its customers and maintain a reasonable cost structure for itself during mr shedd acquired percent of the shares of estes bros the remaining shares of estes bros were owned by william estes sr percent and william estes jr mr estes percent during his career in real_estate lending mr shedd became proficient at reading and analyzing financial statements of real_estate developers and in evaluating their creditworthiness formation of petitioner estes co and estes homes singer housing co singer housing a subsidiary of the singer sewing machine co purchased all of the shares of estes bros during date and renamed it the estes division of singer housing estes division shortly thereafter estes division purchased staggs built homes a large builder located in phoenix arizona and renamed it the singer housing co in phoenix phoenix division mr shedd and mr estes entered into 5-year employment agreements with estes division commencing in mr shedd served as manager of estes division's tucson business tucson division in that capacity he was responsible for all phases of estes division's activities in tucson but he concentrated on financial matters related to marketing homes that estes division built in tucson during mr shedd and mr estes decided to purchase estes division to effectuate the purchase the shedds formed petitioner and mr estes and members of his family formed we inc we an arizona corporation during date petitioner and we formed a partnership known as estes co of which petitioner and we were the general partners when formed petitioner owned an equity_interest in estes co of approximately percent also during date estes co and severn corp severn a wholly owned subsidiary of singer housing formed estes homes a partnership which operated as a commercial and residential real_estate developer based in tucson arizona as consideration for the transaction petitioner and we in the aggregate surrendered dollar_figure in singer co stock and assumed an obligation of approximately dollar_figure million one-half of which was owed to singer housing and the balance to local commercial banks under the partnership_agreement forming estes homes the partnership agreed to repay severn's capital_account plus an percent return on that account in semiannual distributions through date severn did not participate in the management of estes homes the management_contract before date guardian construction co a general_partnership of which we and guardian development inc an arizona corporation were the general partners also became a partner of estes co guardian construction co was the managing partner of estes co sometime after date but at least by date during date wjl resources inc wjl acquired severn's interest in estes homes wjl was an affiliate of we at some time estes homes became known as rcp investments and estes co became known as gws for convenience hereinafter we use the names estes homes and estes co throughout this opinion to refer to those entities regardless of the names by which they were known at the time after the formation of estes homes mr shedd continued as manager of the tucson division of estes co during date a decision was made to transfer key management personnel from estes co to petitioner in order to provide certain fringe_benefits to those individuals in furtherance of that decision petitioner and estes co entered into a management_contract on date in which petitioner agreed to employ certain management employees of estes co including mr shedd mr estes and jon grove mr grove among others and through them to provide management services to estes co mr estes was designated president of estes co mr shedd was designated its executive vice president and mr grove was designated it vice president--finance the management_contract was amended on date to state specifically that the provision of management services by petitioner was not to be construed as creating a partnership between petitioner and estes co mr shedd served as executive vice president of estes co until his retirement from that company during to effectuate his retirement petitioner and we amended their partnership_agreement to provide in effect for the buyout of petitioner's interest in estes co under the terms of the amended partnership_agreement dated date we agreed to distribute petitioner's capital_account over a 10-year period commencing date as well as to pay interest on the outstanding balance at a rate of percent until the capital_account was fully liquidated petitioner did not receive schedules k-1 partner's share of income credits deductions etc from estes co from through or petitioner employed mr estes under the management_contract from date through date he did not serve as an officer or director of petitioner during those years on date petitioner's board_of directors voted to terminate the management_contract effective date formal notice of termination provided to estes co was dated date at the time the management_contract was terminated all of the employees originally listed in the contract had retired from or otherwise terminated their employment with petitioner except for mr shedd and he was preparing to retire from petitioner the pension_plan on date petitioner adopted a defined benefit pension_plan the plan effective date petitioner amended and restated the plan on date effective for plan_year ending date and respondent issued a favorable determination_letter as to the qualification of the plan and its related trust as restated hereinafter collectively referred to as plan on date the determination_letter cautioned continued qualification of the plan will depend on its effect in operation under its present form petitioner adopted the plan originally to provide pension benefits for employees covered under the management_contract by the end of the shedds were the only active participants in the plan mr estes received the final distribution of his vested_accrued_benefit from the plan no later than date mr shedd began receiving distributions from the plan when he retired from petitioner during mrs shedd retired from petitioner during and she began receiving distributions from the plan at that time at various times from plan years ended date through the shedds' children and their spouses participated in the plan and they have received any vested benefit to which they were entitled after his retirement from estes co mr shedd was not consulted about estes co 's new loans new projects or ongoing projects however he was invited to and often attended quarterly meetings of the executives of estes co and he was privy to their plans as well as to estes co 's financial condition on request he was provided copies of estes co 's financial statements mr shedd has been a trustee of the plan since its inception and he was its sole trustee after the plan was amended and restated mr estes and mr grove served as trustees of the plan from its inception until section of the plan agreement states as follows limitation on trustee's powers the trustee's powers under the foregoing provisions of this section may be exercised only in a fiduciary capacity the trustee shall discharge such powers and its duties solely in the interest of the participants and beneficiaries for the exclusive purpose of providing benefits to them defraying reasonable expenses of administering the plan and with the care skill prudence and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aim the trustee shall diversify the investments of the plan so as to minimize the risk of large losses unless under the circumstances it is clearly prudent not to do so the trustee shall not make any investments outside of the jurisdiction of the united_states of america and shall not engage in any prohibited_transactions as defined in the code petitioner made the following contributions to the plan for the years listed year ended contribution dollar_figure -0- big_number big_number -0- big_number big_number loans to estes co from the plan before the plan made loans to estes co sometime before date during respondent began an examination of petitioner's forms u s_corporation income_tax returns for years ended date through at the same time respondent examined the plan for plan years ended date and respondent determined that loans made to estes co by the plan constituted prohibited_transactions because estes co was a disqualified_person respondent determined estes co was a disqualified_person because mr estes had an indirect ownership_interest in estes co through his interest in we and its interest in guardian construction co and he also served as a trustee of the plan estes co agreed to file forms return of excise_taxes related to employee benefit plans pay the excise_taxes under sec_4975 applicable to the prohibited_transactions and repay the loans the loan to estes co from the plan during sometime during mr shedd approached mr grove who at the time was executive vice president of estes co and suggested that estes co borrow money from the plan subsequently on date the plan lent dollar_figure to estes co the loan on behalf of estes co mr grove signed a promissory note relating to the loan dated date the note and payable to mr shedd as trustee of the plan the note was payable on demand and bore interest on the unpaid balance payable monthly commencing date at the rate of seven-eights of percent above the prime rate charged by the wells fargo bank of california wells fargo the interest rate on the loan on its face was somewhat higher than estes co was paying commercial banks but the rate nonetheless was slightly advantageous to estes co on an overall basis because the banks charged estes co additional fees which the plan did not charge the combined effect of the loan's rate of interest and lack of fees was better than the plan could have received from another source estes co pledged no collateral to secure the loan the proceeds from the loan were used by estes co for general working_capital needs when the loan was made estes co could have obtained funds from several other sources as of date estes co and estes homes had a revolving line of credit with wells fargo that expired during date and which was under negotiation for renewal on date the revolving credit agreement granted wells fargo a first deed_of_trust on essentially all real_estate properties not pledged as security for other borrowing and an assignment of estes co 's and estes homes' interests in all other assets except for the investment in affiliates the agreement imposed certain restrictions on estes co and estes homes including limitations on partner distributions and other borrowing maximum debt-to- equity ratios and restrictions on various real_estate inventory levels mr shedd was not involved in negotiating estes co 's line of credit and he had no control_over the terms of the line of credit when the loan was made estes co 's line of credit from wells fargo had an available balance equal to or greater than the amount of the loan at that time the plan would have had to obtain a waiver from wells fargo in order to secure the loan mr shedd thought that it was not necessary to seek a waiver from wells fargo in order to secure the loan because he believed that the unused portion of estes co 's line of credit with wells fargo and the general conservative attitude of estes co 's management provided sufficient protection for repayment of the loan mr shedd understood the difference between secured and unsecured loans he knew that real_estate loans often are secured loans while mr shedd worked for first national and for arizona trust neither company had lent percent or more of its assets to one borrower on an unsecured basis mr shedd was aware that mission mortgage had lent more than percent of its assets to lusk and that lusk subsequently became bankrupt before making the loan mr shedd did not perform written calculations or prepare notes in which he recorded an analysis of estes co 's financial statements mr shedd thought the loan offered a good rate of return from a sound company with good management when the loan was made the shedds were the only active participants in the plan at that time mr estes was not a shareholder director officer_or_employee of petitioner or a trustee of the plan mr shedd suggested that estes co borrow money from the plan because the plan had money it could invest and he believed that a loan with estes co would be the best use of that money mr shedd's decision to have the plan extend the loan to estes co was influenced by the good track record of estes co and the individuals who were managing that company by his belief that estes co was in a strong financial condition and by the previous loan history between estes co and the plan he felt comfortable about the plan's making the loan because of the demand feature in the note and the wells fargo line of credit when the loan was authorized mr shedd believed estes co maintained a proper ratio of land held as inventory to land held for investment a proper ratio of assets to liabilities and a proper ratio of current_assets to current liabilities he believed that the demand feature provided sufficient liquidity for the loan mr shedd did not consult with counsel or with the plan's actuarial firm about making the loan before the plan lent the money to estes co he would not have suggested the loan to estes co had he suspected that it would not be repaid when the loan was made mr shedd believed that estes co was creditworthy mrs shedd concurred with mr shedd's opinion that the loan would be a good investment for the plan there was no connection with termination of petitioner's management_contract with estes co and the extension of the loan by the plan to estes co during after speaking with the retirement portfolio department of merrill lynch co inc mr shedd asked estes co to make periodic installment payments of principal on the loan so that the plan could diversify into other investments estes co orally agreed to make semiannual principal payments on the note in the amount of dollar_figure commencing date and continuing through date the note remained subject_to full repayment of principal and interest upon demand notwithstanding the oral agreement to amortize principal over years estes co made monthly payments of interest in accordance with the terms of the note through date on march and date estes co made payments of dollar_figure each toward principal thereby reducing the principal balance to dollar_figure problems in the real_estate economy in arizona during the late 1980's resulted in declining real_estate values in that state mr estes advised the shedds during date that estes co was facing financial difficulties estes co defaulted on the loan when it failed to make the monthly interest payment due_date at the time of the default the outstanding principal balance represented percent of the plan's assets following the default mr shedd concluded that collection of the outstanding principal balance was in jeopardy and that the note was worthless consequently for plan_year ended date the plan wrote off on its books as a worthless_debt the principal balance remaining on the loan during date partly on the basis of mr shedd's efforts estes co identified a pool of assets from which payments could be made to a limited group of creditors including the plan therefore various entities in which mr estes was involved the estes companies including estes co and estes homes executed the collateral pool agreement wherein the estes companies agreed to make payments toward specified fixed amounts owed those creditors relating to defaulted loans the amount specified for the plan was dollar_figure representing the remaining principal balance of dollar_figure plus accrued interest through date in furtherance of the collateral pool agreement on date mr estes executed a nonnegotiable promissory note new note on behalf of estes homes payable to the plan in the amount of dollar_figure the new note was payable on demand but no later than date and bore interest on the unpaid principal at a rate of percent for plan_year ended date the plan recognized as an asset on its balance_sheet the new note at a value of dollar_figure as of the time of trial the plan had received payments pursuant to the collateral pool agreement in an amount somewhat in excess of dollar_figure as of the time of trial approximately dollar_figure million including principal and accrued interest remained unpaid on the loan estes co filed for protection under the bankruptcy code during late or the bankruptcy court ultimately awarded petitioner dollar_figure for its interest in estes co revocation of qualified status of the plan during respondent began an audit of the plan for plan_year ended date the examination subsequently was expanded to cover plan years ended date through as a result of that examination respondent determined that the plan was not operated exclusively for the benefit of petitioner's employees pursuant to the requirements of sec_401 respondent based that determination on the conclusion that the loan was not a prudent investment and caused the plan to lack diversity of assets accordingly on date respondent issued a final revocation letter revoking the favorable determination_letter dated date on the ground that the plan did not meet the requirements of sec_401 for the plan_year ended date and all subsequent years with the consequence that its related trust was not exempt from income_tax under sec_501 other business dealings between mr shedd and mr estes or related entities throughout the years mr shedd and mr estes have entered into a number of business ventures for example mr shedd owns a 25-percent interest and mr estes owns a 75-percent interest in adam development co adam development a land holding partnership formed during mr shedd owns a 25-percent interest and mr estes and other estes employees own the remaining interest in brava a partnership formed during or to purchase model homes from estes co and then to lease them back to estes co during or mr shedd owned a 24-percent interest and mr estes and other estes employees owned the remaining interest in caprice a partnership formed to develop a business park in phoenix arizona during or mr shedd mr estes and others formed dakota a partnership to hold a piece of land on the south side of tucson for future development around mr shedd mr estes and others formed edc a partnership mr shedd was a partner in edc until approximately or additionally from approximately until mr shedd and mr estes were coowners of tucson photo engraving a photo-developing corporation in tucson during petitioner and estes co shared the same address during and petitioner had the same address as did three entities related to mr estes at one time estes co personnel kept petitioner's books and prepared petitioner's income_tax returns mr shedd as secretary of petitioner identified petitioner as a general_partner of estes co in a corporate resolution made at a board_of directors meeting held on date as well as in an acknowledgment dated date the notes to estes co and estes homes combined financial statements for years ended date and identify petitioner we and at trial we took under advisement petitioners's relevancy objections to respondent's exhibits bg bh and bi upon which the above findings_of_fact are based we find those documents relevant to the issue of whether the loan was made for a reason other than for the exclusive benefit of the plan participants and their beneficiaries and accordingly find the disputed exhibits admissible fed r evid the guardian construction co inc as corporate partners of estes co petitioner was identified as a partner of estes co in a settlement agreement with an unrelated party executed on date the superior court of the state of arizona in and for the county of pima in a final judgment dated date relating to a complaint filed on date by walter mcbee and triple l distributing co against estes homes and other entities found that petitioner's partnership_interest in estes homes was terminated before the subject matter in that case arose opinion this court may exercise jurisdiction over a declaratory_judgment action if there is an actual controversy involving a determination by the secretary with respect to the initial or continuing qualification of a retirement_plan sec_7476 90_tc_845 affd without published opinion 872_f2d_1021 2d cir petitioner contends that the plan did not violate the exclusive benefit rule and therefore should remain qualified respondent contends that the plan is not a qualified_plan within the meaning of sec_401 for plan_year ended date and for subsequent years because its investments and the complaint filed in the superior court indicates that the subject matter of the case involved a contract to purchase a portion of a shopping center entered into on date administration violated the exclusive benefit rule_of sec_401 specifically respondent contends that the plan failed to satisfy the exclusive benefit rule when it lent percent of its assets on an unsecured basis to estes co with whom both mr shedd and petitioner had significant and longtime financial relationships when the loan was made mr shedd had retired from both petitioner and estes co he was receiving benefits from the plan and petitioner's equity_interest in estes co was being liquidated over a 10-year period which had begun in sec_404 provides that contributions to a pension_trust are deductible by the employer if the trust is exempt from tax under sec_501 in order for the trust to be entitled to tax-exempt status under sec_501 a retirement_plan must be established by an employer and meet all the requirements of sec_401 89_tc_225 affd 862_f2d_751 9th cir if a_trust qualifies under sec_401 contributions to the trust on behalf of employees are not includable in the employees' income until the year money is actually distributed to the employees sec_402 68_tc_826 affd 620_f2d_700 9th cir however if the trust fails to qualify under at time of default in date the loan represented percent of the plan's assets sec_401 whether employer contributions are to be included in the employees' incomes is determined in accordance with sec_83 sec_402 ludden v commissioner supra pincite in determining whether a plan is qualified under sec_401 the operation of the trust is relevant as are its terms 82_tc_869 67_tc_167 sec_1_401-1 income_tax regs sec_401 provides that for a_trust forming part of an employer's pension_plan to be exempt it must be impossible at any time prior to the satisfaction of all liabilities with respect to the employer's employees and their beneficiaries under the trust for any part of the corpus or income to be used for or diverted to purposes other than for the exclusive benefit of sec_401 provides in pertinent part as follows sec_401 requirements for qualification --a trust created or organized in the united_states and forming part of a stock bonus pension or profit-sharing_plan of an employer for the exclusive benefit of his employees or their beneficiaries shall constitute a qualified_trust under this section-- if_under_the_trust_instrument_it_is_impossible at any time prior to the satisfaction of all liabilities with respect to employees and their beneficiaries under the trust for any part of the corpus or income to be used for or diverted to purposes other than for the exclusive benefit of his employees or their beneficiaries those employees or beneficiaries t he phrase 'purposes other than for the exclusive benefit of his employees or their beneficiaries' includes all objects or aims not solely designed for the satisfaction of all liabilities to employees or their beneficiaries covered by the trust sec_1_401-2 income_tax regs however the requirement that the trust be administered for the exclusive benefit of the employees is not to be construed literally 258_f2d_237 9th cir revg and remanding 26_tc_1061 bing management co v commissioner tcmemo_1977_403 to that effect the commissioner has indicated that the exclusive benefit test of sec_401 does not prohibit others from benefiting from a transaction as long as the primary purpose of the investment is to benefit employees or their beneficiaries e g revrul_73_532 1973_2_cb_128 revrul_69_494 1969_2_cb_88 a revenue_ruling represents the commissioner's position on the application of tax law to specific facts see 100_tc_616 affd 67_f3d_1445 9th cir amended and superseded on denial of rehearing 76_f3d_976 9th cir see also 799_f2d_833 n 2d cir affg tcmemo_1985_462 supplemented by tcmemo_1985_614 revenue rulings do not constitute binding authority on this court 86_tc_243 75_tc_36 affd per curiam 669_f2d_291 5th cir see also 848_f2d_81 6th cir affg 87_tc_1294 680_f2d_1248 9th cir continued petitioner contends that when made the loan was a prudent investment in support of its contention petitioner asserts that the primary purpose of the loan--to obtain an above-market return on the investment with minimal risk--was a proper_purpose and that in making the loan there was no incidental benefit to petitioner or mr shedd petitioner contends further that mr shedd was qualified to evaluate the loan and that for that purpose he used criteria he had used as a commercial real_estate loan officer accordingly petitioner asserts before the plan made the loan to estes co mr shedd considered alternative investments the relative safety of the loan the prior loan history of estes co and the plan and the demand feature of the note petitioner contends further that in determining that the loan was an imprudent investment respondent focused solely on the ultimate result of the investment and not on mr shedd's conduct in deciding to have the plan lend money to estes co petitioner also maintains that the loan satisfied the factors set continued nonetheless where appropriate we may adopt the reasoning on which the revenue_ruling is based 64_tc_404 affd in part and revd in part 613_f2d_770 9th cir moreover the court_of_appeals for the ninth circuit to which an appeal in the instant case would lie has indicated that it would give added weight to an established revenue_ruling that fell 'within the commissioner's authority to implement the congressional mandate in some reasonable manner ' estate of lang v commissioner f 2d pincite quoting 538_f2d_833 9th cir see also propstra v united_states supra forth in revrul_69_494 supra and therefore the plan met the exclusive benefit rule in further support of its contention that the loan did not violate the exclusive benefit rule petitioner asserts that the loan was not a violation of fiduciary standards--it provided a fair return left the plan sufficiently liquid to permit distributions and embodied safeguards which a prudent investor would expect thus petitioner contends mr shedd met the fiduciary standards of sec_404 of title i of the in revrul_69_494 1969_2_cb_88 the commissioner set forth the following four general requirements that must be met before an investment of funds from a qualified_plan in employer stock_or_securities will satisfy the exclusive benefit rule_of sec_401 the cost must not exceed fair_market_value at the time of purchase a fair return commensurate with the prevailing rate must be provided sufficient liquidity must be maintained to permit distributions in accordance with the terms of the plan and the safeguards and diversity that a prudent investor would adhere to must be present revrul_73_532 1973_2_cb_128 extended the reasoning of revrul_69_494 supra to investments not involving employer_securities sec_404 of the employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_877 provides as follows sec_404 a subject_to sec_403 and d and a fiduciary shall discharge his duties with respect to a plan solely in the interest of the participants and beneficiaries and-- a for the exclusive purpose of i providing benefits to participants and their beneficiaries and ii defraying reasonable expenses of administering the plan b with the care skill prudence and diligence under the circumstances then prevailing that a prudent continued employee_retirement_income_security_act_of_1974 erisa publaw_93_406 88_stat_877 petitioner contends further that violation of the prudent investor rule is not necessarily a violation of the exclusive benefit rule petitioner asserts that even if the loan was not prudent the lack of prudence may be evidence of an exclusive benefit rule violation but it is not conclusive additionally petitioner contends that when the loan was made the plan was not subject_to title i of erisa because the shedds were the plan's sole participants and that under department of labor dol regulations c f_r sec b and c no employee was a participant in the plan continued man acting in a like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims c by diversifying the investments of the plan so as to minimize the risk of large losses unless under the circumstances it is clearly prudent not to do so and d in accordance with the documents and instruments governing the plan insofar as such documents and instruments are consistent with the provisions of this title c f_r sec b and c provides in pertinent part as follows b plans without employees for purposes of title i of the act and this chapter the term employee_benefit_plan shall not include any plan under which no employees are participants covered under the plan c employees for purposes of this section continued because the shedds who were the sole shareholders of petitioner were also its only employees petitioner asserts that the failure to diversify is irrelevant to a determination of prudence with respect to plans not subject_to title i of erisa petitioner maintains further that under erisa even when title i applies to a pension_plan a fiduciary cannot breach the prudent investor rule by failing to diversify where the asserted failure to diversify is because of a beneficiary-directed investment accordingly petitioner contends a failure to diversify is not a violation of the prudent investor rule where as in the instant case title i does not apply and the sole participants of the plan in effect make investment decisions in their capacity as the ultimate beneficiaries and not as fiduciaries of the plan citing h conf rept pincite 1974_3_cb_415 infra pp respondent contends that the erisa sec_404 fiduciary requirements for investing trust funds under the prudent investor rule--ie that a fiduciary must discharge his duties with respect to a plan solely in the interest of the participants and their beneficiaries and he continued an individual and his or her spouse shall not be deemed to be employees with respect to a trade_or_business whether incorporated or unincorporated which is wholly owned by the individual or by the individual and his spouse and or she must act with the care skill prudence and diligence under the circumstances then prevailing that a prudent investor acting in like capacity and familiar with such matters would use in the conduct of an enterprise of a like character and with like aims--were deemed to be coextensive with the exclusive benefit requirements relying on revrul_69_494 supra respondent contends that to satisfy the exclusive benefit rule a plan must invest its funds in a manner which assures a fair return on the investments provides the plan with sufficient liquidity to meet the needs of the plan and provides the plan with sufficient diversification and security to guard against risk of loss respondent contends that in lending percent of the plan's assets to estes co mr shedd did not act prudently because he failed to diversify plan investments to secure the loan and to consult with counsel about the propriety of making the loan respondent also maintains that mr shedd had sufficient knowledge and skills to understand that the loan was imprudent particularly in view of his substantial knowledge about lending to real_estate developers respondent contends that the loan did not meet basic commonsense standards for security and diversification respondent contends further that the shedds and petitioner had significant financial dealings with mr estes and his related companies and that the relationship between them motivated mr shedd to make the loan additionally respondent contends that the loan violated the plan provision requiring the trustee to diversify the investments of the plan so as to minimize the risk of large losses unless it was clearly prudent not to do so respondent contends further that mr shedd failed to demonstrate that it was clearly prudent not to diversify plan investments whether a plan has been operated for the exclusive benefit of employees and their beneficiaries is determined on the basis of the facts and circumstances see 69_tc_97 sec_1_401-1 income_tax regs see also 442_f2d_359 8th cir affg 54_tc_1057 time oil co v commissioner f 2d pincite if a violation of the exclusive benefit rule is found then we look to the totality of the transgressions that occurred in assessing whether it is an abuse_of_discretion for the commissioner to disqualify the plan the discretion to disqualify a plan should be exercised with restraint however because the dol and the internal_revenue_service have a broad range of alternative remedies available to ensure that a_trust is properly sec_1_401-1 income_tax regs states in pertinent part as follows all of the surrounding and attendant circumstances and the details of the plan will be indicative of whether it is a bona_fide stock bonus pension or profit- sharing plan for the exclusive benefit of employees in general the law is concerned not only with the form of a plan but also with its effects in operation administered winger's dept store inc v commissioner t c pincite neither the code nor the regulations provide specific rules identifying the types of investments which are considered to satisfy or violate the exclusive benefit rule id notwithstanding the lack of statutory and regulatory guidance this court and other courts have recognized that in appropriate situations improper investment practices of the trust may warrant disqualification of the related pension_plan under the exclusive benefit rule e g id pincite and the cases cited thereat erisa sec_404 requires a plan fiduciary to discharge his or her duties for the exclusive purpose of providing benefits to participants and their beneficiaries and defraying reasonable expenses of the plan additionally the fiduciary must perform those duties with the care skill prudence and diligence that a prudent investor would exercise under similar circumstances diversify investments to minimize the risk of large losses unless diversification clearly is not prudent under the circumstances and discharge those duties pursuant to the terms of the plan to the extent they are consistent with the provisions of title i id the legislative_history of erisa sec_404 however cautions it is expected that courts will interpret the prudent man rule and other fiduciary standards bearing in mind the special nature and purposes of employee benefit plans intended to be effectuated by the act h rept pincite 1974_3_cb_210 dollar_figure thus we must recognize that a fiduciary's duties are circumscribed by congress' overriding goal of ensuring 'the soundness and stability of plans with respect to adequate funds to pay promised benefits ' 950_f2d_611 9th cir quoting u s c sec_1001 we conclude that the prudent investor principles of erisa sec_404 apply to an exclusive benefit determination under sec_401 regardless of whether title i of erisa applies to the plan we find support for our conclusion in the following excerpt from the conference_report on erisa basic fiduciary rules prudent_man_standard --the substitute requires that each fiduciary of a plan act with the care skill prudence and diligence under the circumstances then prevailing that a prudent man acting in a like capacity and familiar with such matters would use in conducting an enterprise of like character and with like aims the conferees expect that the courts will interpret this prudent man rule and the other fiduciary standards bearing in mind the special nature and purpose of employee benefit plans under the internal_revenue_code qualified_retirement_plans must be for the exclusive benefit of the employees and their beneficiaries following this requirement the internal_revenue_service has developed general rules that govern the investment of plan assets including a requirement that cost must not exceed fair_market_value at the time of purchase there must be a fair return commensurate with the prevailing rate sufficient liquidity the quoted material from h rept pincite 1974_3_cb_210 describes h_r 93d cong 2d sess sec_111 as reported by the house committee on education and labor on date which became erisa sec_404 must be maintained to permit distributions and the safeguards and diversity that a prudent investor would adhere to must be present the conferees intend that to the extent that a fiduciary meets the prudent man rule_of the labor provisions he will be deemed to meet these aspects of the exclusive benefit requirements under the internal_revenue_code h conf rept supra pincite c b pincite emphasis added we understand the underscored language to indicate a congressional intent that the factors applied in determining whether an investment meets the prudent investor requirement of erisa sec_404 are relevant to whether that investment satisfies the exclusive benefit rule requirement of sec_401 we find nothing in that legislative_history which suggests that the prudent investor provision should be considered in an exclusive benefit determination only if the plan is subject_to title i of erisa in view of our conclusion that the prudent investor principles of erisa apply in the instant case we do not decide whether the plan was subject_to title i of erisa when the loan was made we previously have held that the standards for fiduciary behavior set forth in erisa sec_404 may be used to help determine whether the exclusive benefit rule has been violated ada orthopedic inc v commissioner tcmemo_1994_606 see also 88_tc_641 the standards of title i and title ii of erisa were closely coordinated by congress specifically to develop a unified set of rules the dol regulations state that a fiduciary will satisfy the prudent investor requirements of erisa sec_404 if the fiduciary i gives appropriate consideration to the relevant facts and circumstances of the investment or investment course of action and ii acts accordingly c f_r sec 404a- b pursuant to those regulations appropriate consideration shall include but is not necessarily limited to i a determination by the fiduciary that the particular investment or investment course of action is reasonably designed as part of the portfolio to further the purposes of the plan taking into consideration the risk of loss and the opportunity for gain or other return associated with the investment or investment course of action and ii consideration of the following factors a the composition of the portfolio with regard to diversification b the liquidity and current return of the portfolio relative to the anticipated cash_flow requirements of the plan and c the projected return of the portfolio relative to the funding objectives of the plan c f_r 404a- b the dol requirements appear consistent with criteria set forth by the commissioner in revrul_69_494 1969_2_cb_88 for testing compliance with the exclusive_benefit_requirement of sec_401 those criteria are cost must not exceed fair_market_value at the time of purchase a fair return commensurate with the prevailing rate must be provided sufficient liquidity must be maintained to permit distributions in accordance with the terms of the plan and the safeguards and diversity that a prudent investor would adhere to must be present we previously have indicated that the criteria listed in revrul_69_494 supra although not binding on the court are relevant to a determination as to whether the prudent investor requirements have been satisfied 82_tc_869 69_tc_97 see also ada orthopedic inc v commissioner supra additionally in applying the prudent investor rule it has been stated under erisa as well as at common_law courts have focused the inquiry under the prudent man rule on a review of the fiduciary's independent investigation of the merits of a particular investment rather than on an evaluation of the merits alone as a leading commentator puts it the test of prudence--the prudent man rule--is one of conduct and not a test of the result of performance of the investment the focus of the inquiry is how the fiduciary acted in his selection of the investment and not whether his investments succeeded or failed in addition the prudent man rule as codified in erisa is a flexible standard the adequacy of a fiduciary's investigation is to be evaluated in light of the character and aims of the particular type of plan he serves 716_f2d_1455 5th cir fn ref omitted citations omitted thus the ultimate outcome of an investment is not proof that the investment failed to meet the prudent investor rule 920_f2d_457 7th cir see also norton bankruptcy law and practice 2d sec accordingly in determining whether a plan has satisfied the exclusive benefit rule we must consider the risk of the loan to the plan when the loan was made taking into account its relative safety its effect on the diversity and liquidity of the plan's assets its profit potential and the trustee's rationale for making the loan we also must consider whether the loan complies with the terms of the plan in our view the loan was not a prudent investment for the plan when made the loan constituted approximately percent of the plan's assets the promissory note evidencing the loan was not secured estes co used the loan for working_capital needs not to acquire assets when the loan was made essentially all of estes co 's and estes homes' property already was pledged as collateral for loans those entities had received from wells fargo or other creditors although estes co had available on its line of credit with wells fargo a balance equal to or greater than the amount of the loan when the loan was made the plan extracted no commitment from estes co and estes homes that they would keep that balance available for the benefit of the plan moreover petitioner had no guaranty that wells fargo or any other creditor of estes co would continue to extend credit to estes co in the future especially should estes co or estes homes experience financial difficulties consequently the line of credit provided no security for the loan and the note was backed by nothing more than estes co 's promise to repay the loan furthermore the expected rate of return seven-eights of percent above the prime rate charged by wells fargo does not appear to be commensurate with the high degree of risk to which the loan exposed the plan the note was unsecured the loan was extended to a single borrower which was involved in developing real_estate a business dependent on economic factors not within its control additionally estes co and estes homes built and sold property in a relatively small geographic area making them more vulnerable to fluctuations in the real_estate market although mr shedd had extensive experience in real_estate financing and marketing he went against normal practice in real_estate financing by not securing the note and by lending a substantial portion of the plan's assets to one borrower on nothing more than a promise to repay in essence mr shedd was gambling that the tucson and phoenix real_estate markets would remain healthy and that estes co and estes homes would continue to prosper we believe that a prudent investor under similar circumstances would not have extended a loan to estes co under similar terms additionally we believe that the loan does not comply with section of the plan agreement which among other things requires the trustee to diversify investments so as to minimize the risk of large losses we are not persuaded that it was clearly prudent not to diversify the loan entrusted percent of the plan's assets over dollar_figure million on an unsecured basis to one creditor that operated in a limited geographic area and in a risky business in our view the trustee did not minimize the risk of a large loss we do not agree with petitioner that diversification is not relevant in the instant case whether plan assets are sufficiently diversified as a result of an investment is one factor in determining whether the prudent investor rule has been satisfied the exception for participant-directed investments involves individual_account_plans not defined benefit plans as is involved in the instant case the participant-directed exception therefore is not applicable here see erisa sec_404dollar_figure following the loan the plan's assets were not diversified the note was not secured consequently when made the loan was a risky investment for the plan on the basis of erisa sec_404 provides as follows c in the case of a pension_plan which provides for individual accounts and permits a participant or beneficiary to exercise control_over assets in his account if a participant or beneficiary exercises control_over the assets in his account as determined under regulations of the secretary -- such participant or beneficiary shall not be deemed to be a fiduciary by reason of such exercise and no person who is otherwise a fiduciary shall be liable under this part for any loss or by reason of any breach which results from such participant's or beneficiary's exercise of control the foregoing we conclude that in extending the loan to estes co the plan violated the prudent investor rule nevertheless an isolated violation of the prudent investor rule although a factor to be considered does not of itself require a finding that the plan was not operated for the exclusive benefit of the employees or their beneficiaries we must look at the entire picture in assessing whether the plan violated the exclusive benefit rule see feroleto steel co v commissioner t c pincite mr shedd made an error in judgment in having the plan lend money to estes co without security we are persuaded however that mr shedd intended the plan and thereby the participants to benefit from the loan indeed on the basis of the record we believe that the plan would have profited from the loan if the depression in the real_estate market had not occurred in arizona during the late 1980's the loan proceeds did not flow back to petitioner nor were they diverted for the personal benefit of the shedds or mr estes interest was stated on the note at market rate and payments were being made until estes co and estes homes began to experience financial difficulties viewing the total picture we conclude that the loan was an isolated violation of the prudent investor rule but that violation was not so serious as to constitute a violation of the exclusive_benefit_requirement of sec_401 in 82_tc_869 the trustees of an employer-sponsored defined benefit pension_plan lent a major portion of the trust's assets to the employer through the employer's sole shareholder to meet the company's working_capital needs the loans were unsecured interest payments to the trust were delinquent and most of the principal was not repaid the sole shareholder and his spouse were cotrustees of the trust and most of the benefits under the plan accrued to the sole shareholder we found under the circumstances that the trust had not been operated for the exclusive benefit of the employees and their beneficiaries and we upheld the commissioner's determination that the related plan was no longer qualified under sec_401 in ada orthopedic inc v commissioner tcmemo_1997_ the trustees of an employer-sponsored defined_benefit_plan lent a substantial portion of the plan's assets through unsecured loans to participants relatives and friends of the trustees some of the loans were made or extended without written promissory notes and principal and interest remained unpaid on some of the loans in addition the trust acquired real_property by unrecorded quitclaim deeds without investigating title and subsequently lost that property upon foreclosure of preexisting mortgages the trust invested in a tax-shelter partnership in which one of the trustees and his relatives also held interests the trust acquired three loose diamonds the largest of which could not be located and the plan disbursed plan assets to nonparticipants without explanation we found under those circumstances that the trust's investment practices violated the exclusive benefit rule accordingly we upheld the commissioner's determination that the plan was no longer qualified the facts in winger's dept store inc v commissioner supra and ada orthopedic inc v commissioner supra reveal investment philosophies that were not aimed primarily at providing benefits for the employees and their beneficiaries in general but instead were aimed at benefiting the plan sponsors or certain individuals the investment practices in those cases involved flagrant violations of the exclusive benefit rule as we stated previously the record reveals that the loan constituted an isolated violation of the prudent investor rule mr shedd sought the loan because he believed it would be a good investment for the plan and not because he sought a benefit for himself other than as a beneficiary of the plan petitioner estes co or others he recommended the loan because he had extensive experience in the real_estate financing area and therefore he felt confident in his ability to evaluate the investment mr shedd approached estes co about the loan because he believed that estes co was strong financially and he trusted the abilities of its management personnel to maintain that strong position he assumed that estes co would repay the loan mr shedd made an error in judgment in having the plan lend most of the plan's assets to one borrower and in not securing the note in the instant case we do not find the indifference toward the continued well-being of the plan that we found in winger's dept store inc v commissioner supra and in ada orthopedic inc v commissioner supra interest on the loan was paid timely until date when a depression in the real_estate market in arizona resulted in financial problems for estes co and estes homes additionally although the loan was extended on a demand basis on date in order to diversify the plan's assets during mr shedd sought and obtained estes co 's agreement to amortize payment of the loan over a 5-year period commencing in date two payments of dollar_figure each were made during and the plan used the payments to acquire other safer investments for the plan additionally after estes co defaulted on payment of the note mr shedd took an active role in attempting to locate assets of the estes companies which could be used toward payment of the loan estes co 's inability to repay the loan resulted from a downturn in the real_estate market and not from impropriety on its part the longstanding business relationship between petitioner and estes co and among the shedds mr estes and the estes companies requires that we give the loan closer scrutiny nevertheless even after that scrutiny we do not find an attempt to manipulate the plan's assets for the benefit of petitioner the shedds mr estes or estes co the loan did not hinder the annual payment of benefits estes co received some benefit in that on an overall basis the cost of borrowing the money from the plan was slightly less than the cost of borrowing a similar amount from another source nonetheless we are persuaded that the primary purpose of the loan was to benefit plan participants consequently although the loan failed to meet the prudent investor test we find that it did not violate the exclusive benefit rule accordingly we conclude that extension of the loan to estes co did not cause the plan to fail to satisfy the requirements of sec_401 and sec_501 for plan years ended date and for subsequent years to reflect the foregoing decision will be entered for petitioner
